Exhibit 10.29

AKAMAI TECHNOLOGIES, INC.

8 Cambridge Center

Cambridge, MA 02142

December 31, 2008

Mr. Paul Sagan

5 Sunset Ridge

Lexington, MA 02421

 

  Re: Amendment to Employment Agreement

Dear Paul:

In accordance with Section 9 of your January 4, 2005 Employment Agreement with
Akamai Technologies, Inc. (the “Company”), the following sets forth an amendment
thereto.

1. Section 5A is hereby amended by adding the following sentence to the end
thereof: “The Gross-Up Payment shall be paid to the Executive as soon as
practicable following the determination of liability but in any event no later
than the end of the taxable year next following the taxable year in which the
Executive remits the taxes related to the Gross-Up Payment.”

2. The seventh paragraph of Section 5 is hereby amended by amending the
parenthetical defining “long term disability” to read as follows: “(as that term
is defined in the Company’s then-current long term disability plan, provided you
are disabled as defined in Section 409A(a)(2)(C) of the Code of 1986, as amended
and the applicable Treasury Regulations)”.

3. Section 5 is hereby further amended by deleting the last sentence of the
seventh paragraph and the first sentence of the eighth paragraph

4. Section 5 is hereby further amended by adding the following paragraph to the
end thereof: “Any payments or benefits to be paid under this Section 5 shall be
paid within sixty (60) days after the your termination, provided you (or, in the
event of your death, an authorized representative of your estate) have executed
the Company’s separation agreement, including a release, which is in
substantially the same form as the attached and such agreement has become
enforceable; provided that if such the last day of such sixty day period occurs
in the calendar year after the calendar year of termination, the payments and
benefits shall be made no earlier than January 1 of such subsequent calendar
year. Any payments under this paragraph 5 (or any other payments to be made to
you under any other agreement with the Company on the account of your
termination of employment) shall also be subject to Appendix A attached hereto.”

Except as set forth herein, the terms of the Employment Agreement, as previously
amended, remain in full force and effect, without amendment. Please sign below
to indicate your acceptance of the terms of this amendment to your Employment
Agreement.

 

Very truly yours, AKAMAI TECHNOLOGIES, INC. By:  

/s/ Melanie Haratunian

  Melanie Haratunian   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

I accept the foregoing amendment to my Employment Agreement with the Company.

 

/s/ Paul Sagan

Paul Sagan Date: December 31, 2008

 

2



--------------------------------------------------------------------------------

APPENDIX A

PAYMENTS SUBJECT TO SECTION 409A

1. Subject to this Appendix A, payments or benefits under Section 5 of this
Agreement (or other payments referenced in the last paragraph of Section 5)
shall begin only upon the date of your “separation from service” (determined as
set forth below) which occurs on or after the termination of your employment.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under Section 5 (or other payments
referenced in the last paragraph of Section 5), as applicable:

A. It is intended that each installment of the payments and benefits provided or
referenced under Section 5 of this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

B. If, as of the date of your “separation from service” from the Company, you
are not a “specified employee” (within the meaning of Section 409A), then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 5 of this Agreement (or other applicable agreement).

C. If, as of the date of your “separation from service” from the Company, you
are a “specified employee” (within the meaning of Section 409A), then:

(i) Each installment of the payments and benefits due under Section 5 of this
Agreement (and other applicable agreements) that, in accordance with the dates
and terms set forth therein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the period of time permitted
under Treasury Regulation Section 1.409A-1(b)(4) shall be treated as a
short-term deferral within the meaning of such Section to the maximum extent
possible; and

(ii) Each installment of the payments and benefits due under Section 5 of this
Agreement (and other applicable agreements) that is not described in this
Appendix A, 1.C.i. above and that would, absent this subsection, be paid within
the six-month period following your “separation from service” from the Company
shall not be paid until the date that is six months and one day after such
separation from service (or, if earlier, your death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth in this Agreement (or other
applicable agreement); provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following his taxable year in which the separation from
service occurs.

 

3



--------------------------------------------------------------------------------

(iii) The determination of whether and when your separation from service from
the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Appendix A, 1.C.iii., “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.

2. All reimbursements and in-kind benefits provided this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the your lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

4